Case: 1:19-cv-00912-SO Doc #.16 Filed: 10/26/20 1 of 3. PagelD # 85

IN THE BNLIED STATES pEsTRICT Co“rT—
NORTHERN DISTRicT oF OWZO
EASTERN Divisjen at Akop
STEPHEN WI. Byent aa
. v : =“Cu- ae meg SA
Peat ice Bi y CASE NoAlT-Cy aL v S

ya. FILED. %*°64;_G4us caw

 

Tames DeWeese et al, OCT 26 2020 LOMSTTTUT top 4 / Chillened fa Fedear/
DE coodadte. Sr tae Sas District Court Kemedipz / StatefeE 2B WS.e IGUS, efgcR,
meen Purse ant Po Fed. R, Give F Rehke
SF LCD)

 

FrO gE phain hE Ae hen W, Byenhy Acitiz@Qh en He Nation Ont, Let
ples tins Constehtrewa(Challenee +0 felean (deredial g bobde £6 lS. C,
5 IGS, ef se6 _ AS twas jenpesed « theft The Sue Nooess oF faisb¥ Wer
pistscot Cocat, As wo substan tra | [subs tanh ve sPyfs fen wand EVER
Fyked ‘nw the CASE As A ‘ onsiowen The Otden of 9-8~19 Avd F-9-20
were both jwrak'd As 44th CF fae.

Payntllee moses Thee Cocent Fok. ogatpron ton v& The const pif ong
AhAllerrOE +0 Feckaal bere n | te tote 26 48,4, IWS ef Ke, fulsuaa[
to LE USL, LAY0S ned Fed, R, Av. LS, / &)

Aa vty FF REQUES tthe ATt0ANE Y 6ewen 4 | Fo iA eens wo Miby
LO Sty 7 AFTER Filing OF HS WET OE ,&: B)1CO

Kes peat Fe ih y Se bie,

Stephen tw, Bydery Fieo $e

ACA YZ¢-$FO
Mod,

£0. Box.¢ 7
MN4econ F Aiv

YF301-005 7
Case: 1:19-cv-00912-SO Doc #: 16 Filed: -10/26/20 2 of 3. PagelD #: 86

CeahikioATION _2F SERUT CE

L, Plephew ©, Byeahy do hearhy C&ahty that 4 oe Cop y

b¢ the 41440 héd Cows rte Trove Chaflewsc fo PESELA | keredie/

dtyte _ Cie. fF, 1 @0>
LE AGC. (Vs et SCG puesent fe Fed, Re Ps
(b) w on gert te the US, Attorney At 2 f00t pe Seet ho 208

Akten, La > C4308. Ma ld Thee Whe 12 lex of 2 Teh ,
2O2Z0 4 Fidy f- Aha US. Pact, pastor Pe pai d.

 

 
Case: 1:19-cv-00912-SO Doc #: 16 Filed: 10/26/20 3 of 3. PagelD #: 87

Energy Awafoness. tone

  

eo Hew w, ek
#34 oe ~ Tre Lr -3 1 | INVATEQLWIMBUS OH 430

ee er 5,5

2, hoe 67

mrgions, of Y33el-ce59 Chak er coin

UrS ea Court
2. South ; Narn St SteceT

Hknew Ph? Yif308

Giias FovaefPAQTHA Ag aifed diggin lily gj syehyjgjo dialled:
